DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation on how to perform the required specified modifications of the polyvinyl alcohol, such unknown knowledge is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Independent claim 7 reads as followed: 
“A compound for inhibiting ice nucleation, the compound comprising:
a modified polyvinyl alcohol molecule, modified to alter at least one hydroxy] distance between at least one pair of adjacent hydroxyl groups on a polymer backbone of a polyvinyl alcohol molecule, wherein the at least one altered hydroxyl distance is greater than ~2.8 A and less than ~7.1 A.”.

	Applicant’s specification in paragraph [0032] states: “Some embodiments of the present disclosure may comprise a composition that comprises as an active ingredient an effective amount of modified polyvinyl alcohol molecules to inhibit ice nucleation. Specifically, each modified polyvinyl alcohol molecule may be modified to alter at least one hydroxyl distance between at least one pair of adjacent hydroxyl groups on a polymer backbone of each polyvinyl alcohol molecule. Such modification may include the relocation, removal, or addition of hydroxyl groups and other functional groups along the polymer backbones of the modified polyvinyl alcohol molecules. For example, a functional group may be added to each end of each of the modified polyvinyl alcohol molecules as a cap compound. The at least one altered hydroxyl distance may be at least one of greater than ~2.8 A and less than ~7.1 A, greater than ~2.8 A and less than ~6.7 A, greater than ~2.8 A and less than ~6.5 A, and greater than ~3.1 A and less than ~6.5 A. Such hydroxyl distances may enable the composition to effectively inhibit ice nucleation.”.

	It is also noted that Applicant’s FIG. 2 does set forth chemical structures of four modified polyvinyl alcohol molecules that are said to fall within the scope of applicant’s independent claim 7.

	Applicant’s independent claim 7 is thus claiming a “new compounds” but applicant’s specification contains NO disclosure of any kind (e.g. a process) on just how one having ordinary skill in the art is to actually go about: “the relocation, removal, or addition of hydroxyl groups and other functional groups along the polymer backbones of the modified polyvinyl alcohol molecules”, such that within the modified polyvinyl alcohol molecule “at least one altered hydroxyl distance is greater than ~2.8 A and less than ~7.1 A.”. 
	
	Applicant’s specification and claims merely disclose the result wanted, but fail to provide one having ordinary skill in the art with the means/knowledge on how to achieve said wanted results. 
It is noted that Applicant’s I.D.S. filed 08/19/21, sets forth many non-patent documents disclosing the known use of polyvinyl alcohol as a water freezing point lowering agent, but none of said references have any disclosure either on any process for modifying hydroxyl distance within polyvinyl alcohol molecules. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being individually unpatentable over DeLuca et al. U.S. Patent Application Publication No.: 2015/0102210 A1; Sun U.S. Patent Application Publication No.: 2008/0036111 A1 and Verschuur et al. U.S. Patent Application Publication No.: 2018/0050320 A1.
 DeLuca et al. disclose conductive nanostructured copolymer materials, such as thin film. In particular, the nanostructured copolymer material comprises plurality of chains substantially parallel to each other, each conductive chain comprising a plurality of conductive polyacetylene polymer blocks positioned along the chain and a plurality of polar poly(vinyl alcohol) polymer blocks in between the polyacetylene polymer blocks to form a pattern of alternatively repeating polyacetylene polymer blocks and poly(vinyl alcohol) polymer blocks and a ratio of polyacetylene polymer to poly(vinyl alcohol) polymer to provide the nanostructured copolymer material with conductivity of at least 1 S/cm. In some aspects, the invention relates to photoelectric devices comprising a nanostructured copolymer material and capable to convert light to electrical current, see abstract.
Paragraph [0029] teaching in part: “ In some embodiments, the chain of PVA-PA copolymer may be formed by reaction of hydroiodic acid (HI) with PVA. In particular, the HI acid can combine with the hydroxyl moieties of the PVA polymer, catalyze the dehydration of PVA and form carbon double bonds. Since the starting PVA polymer has hydroxyl groups on every other carbon atom of the polymer chain, the removal of adjacent hydroxyl groups leads to a conjugated system of double bonds characteristic of the PA polymers. The resulting copolymer chain can include a plurality of PA polymer blocks and a plurality of PVA polymer blocks interspersed within the chain, the PVA and PA polymer blocks or segments being linearly connected to each other.[Emphasis added]. 
Sun discloses production (p1) of polymeric material formed from an olefinic compound and the material having significant crosslinking and improved oxidation resistance, involves heating the polymeric material in oxygen reduced atmosphere at temperature above the melting point of the polymeric material to generate free radicals and form cross-links in the polymer micro-structure; and cooling the heated polymeric material in an oxygen reduced atmosphere to eliminate free radicals and form crosslinks in the polymer micro-structure, see abstract.
Paragraph [0014] discloses in part that heat treatment of poly(vinyl alcohol) (PVA) eliminates hydroxyl (OH) side groups first at about 100 degree C as evidenced by gradual discoloration. 
Verschuur et al. discloses reaction product of a mixture of components suitable for molding into shaped desiccant particles, wherein the mixture includes: a. a porous siliceous material, b. hygroscopic salt, c. polyvinyl alcohol (PVA) with a degree of hydrolysis between 82 and 95 mol % and a viscosity between 12 and 40 mPa.Math.s, as determined on an aqueous solution of 4% PVA at 20° C. according to DIN53015, d. water, e. optionally, an OH-containing polymer, different from PVA, wherein the weight ratio between hygroscopic salt and the porous siliceous material is  chosen between 0.1:1 and 0.9:1 and wherein the weight ratio between hygroscopic salt and PVA is chosen between 1:1 and 5:1, see abstract.
Paragraph [0082] discloses: “Thermal curing of the reaction product of the mixture of components may lead to partial elimination of hydroxyl groups in the PVA polymer present in the reaction product and to the formation of polyenes. It was found by the present inventors that the cured product displays a light beige-brown color. As the dry desiccant particles absorb water it was observed that the color gradually changes to a deep orange brown color. This color change from light beige (dry desiccant particles) to deep orange brown (hydrated desiccant particles) can be used as an indication of the water saturation of the desiccant particles.” [Emphasis added]. 
Although none of DeLuca et al., Sun or Verschuur et al., explicitly disclose applicant’s limitation of modified polyvinyl molecules having the physical property of wherein the at least one altered hydroxyl distance is greater than ~2.8 A and less than ~7.1 A, said is deemed to be moot because their disclosed modified polyvinyl alcohol molecules, from the elimination of hydroxyl groups, are deemed to fall within said physical property limitation because they correspond closely to the modified PVA molecules as set forth in Applicant’s Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764